          Case 1:21-cv-00708-JPC Document 25
                                          24 Filed 07/20/21
                                                   07/19/21 Page 1 of 1

                        HELEN F. DALTON & ASSOCIATES, P.C.
                                            ATTORNEYS AT LAW
                                80-02 Kew Gardens Road, Suite 601, Kew Gardens, NY 11415
                                        Tel. (718) 263-9591 Fax. (718) 263-9598



                                                                                     July 19, 2021
                                                                        The parties' request is granted.
Via ECF and Electronic Mail                                             Settlement documents pursuant
The Honorable District Judge John P. Cronan                             Cheeks or a status letter shall be filed
United States District Court                                            by August 2, 2021.
Southern District of New York                              SO ORDERED.
500 Pearl Street
New York, New York 10007                                  Date: July 20, 2021 _______________________
                                                          New York, New York      JOHN P. CRONAN
Re:    Paredes, et al. v. Sistina Restaurant Inc., et al.                      United States District Judge
       Civil Case No.: 1:21-CV-708 (JPC)

Dear Judge Cronan:

       Our office represents the Plaintiffs in the above-referenced matter and we submit this
motion jointly with Defendants to respectfully request an extension of time to file the parties’
settlement agreement and motion for Court approval of settlement pursuant to Cheeks v. Freeport
Pancake House, 796 F. 3d 199 (2d Cir. 2015).

         The aforementioned settlement documents are due to the Court today, however, the parties
are still in the process of finalizing the documents for submission and obtaining clients’ signatures.
In light of this, the parties respectfully request a two-week extension of time to file the settlement
documents. If this request is approved, the parties can file on or before August 2, 2021.

       This is the first request for an extension of time to file the settlement documents and this
request will not affect any other dates or deadlines.

       We thank the Court for its consideration and remain available to provide any additional
information.



                                                                      Respectfully submitted,


                                                                      ____________________
                                                                      James O’Donnell, Esq.
